Per Curiam
Dylan M. Krzyzopolski appeals his convictions for second-degree assault on a law enforcement officer and armed criminal action. He contends the circuit court erred in allowing the State to file a substituted information in lieu of indictment before opening statements because the substituted information rendered his defenses irrelevant. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a published opinion would serve no jurisprudential purpose, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 30.25(b).